Opinion issued August 6, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-15-00327-CV
                           ———————————
    IN RE NEXION HEALTH AT BEECHNUT, INC., D/B/A BEECHNUT
                       MANOR, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION1

      In this original proceeding, Nexion Health at Beechnut, Inc., d/b/a Beechnut

Manor, seeks mandamus relief from the trial court’s January 20, 2015 and April 6,

2015 discovery orders. The petition for writ of mandamus is DENIED. All

pending motions are DENIED AS MOOT.
1
      The underlying case is Estate of Shauna Thompson Kent, Deceased and Matthew
      Gerald Bray, as Executor of the Estate of Shauna Thompson Kent, Deceased v.
      Nexion Health at Beechnut, Inc., d/b/a Beechnut Manor and Beechnut Manor,
      Cause No. 404,607-401 in the Probate Court Number 1 of Harris County.
                                 PER CURIAM

Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        2